DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The status of any related application should be updated on page 1 of the specification, where appropriate.

Drawings
The objection to the drawings has been overcome by amendment.  As such, the drawings filed July 26, 2020 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 18 recites the limitation a “method for protecting a vehicle seat” in line 1, and further sets forth steps for the method.  The originally filed disclosure (note the parent application) fails to set forth a “method for protecting a vehicle seat”.  As such, claim 18 introduces new matter into the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The sear protector towel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “The sear protector towel” in line 1.  This recitation is grammatically vague.
Claim 16 recites the limitation “the means for retaining is chosen from a group comprising the following choices (a) through (d)” in lines 5 to 6.  This limitation has been provided in improper Markush format, thereby rendering the scope of the claim as unascertainable.  Similarly note lines 1 to 2 of claim 17, which recites “said means for securing is chosen from a group comprising the following choices (a) through (e)”.

Claim 17 recites the limitation “wherein only one of the following choices is chosen for the means for securing” in the final two lines thereof.  Claim 17 then fails to recite any “following choices”.  It cannot be ascertained whether or not Applicant intends for these choices to be the same choices as the previously set forth choices.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for retaining” in claim 16, and “means for securing” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(c) he has abandoned the invention.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(f) he did not himself invent the subject matter sought to be patented.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not 



Claims 1-4, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones (6351869).
Note a seat protector towel (200) for a vehicle seat, the vehicle seat having a seat member, back member and a headrest, the seat protector towel comprising: a towel (215, 220, 225) having a first end (top end), a second end (bottom end), a first surface (top surface) and a second surface (bottom surface); and an aperture (205) defined by the towel, the aperture capable of achieving insertion therethrough of a vehicle headrest without damaging the towel, wherein in an unfolded configuration for the towel the aperture is disposable adjacent or closer to the first end of the towel and capable of providing for a quick attachment and quick detachment of the towel from the headrest and allowing the towel to hang down from the vehicle headrest to cover a majority front area of a back member of a vehicle seat associated with the vehicle headrest and at least a portion of a top area of a seat member of the vehicle seat.
Regarding claim 2, note the aperture is capable of providing the sole securement point for the towel to the vehicle seat and the towel strapless.  See Figures 2-4.
Regarding claim 3, note the towel is capable of securement to the headrest in a loose configuration and without any other attachment or securement points for the towel to the vehicle seat.  See Figures 2-4.
Regarding claim4, note the aperture is substantially elliptical in shape.  See Figures 2 and 3.

s 16 and 17, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones (6351869).
Jones shows all claimed features of the instant invention including a means for retaining chosen from a group comprising the following choices (a) through (d), wherein only one of the following choices is chosen for the means for retaining:
(a) a first tie strap attached at the first end of the body member; and a second tie strap attached at the first end of the body member; wherein the first tie strap and the second tie strap are connected together to form a loop to hang and retain at least a portion of the body member in a substantially downward position;
(b) a strap member having a first end and a second end, the first end of the strap member attached to the body member; and means for securing the second end of the strap member to the body member; wherein the second end of the strap member is secured to the body member to form a loop to hang and retain at least a portion of the body member in a substantially downward position;
(c) a hood member attached to the first end of the body member, the hood defining a pocket for receiving a portion of the seat to permit at least a portion of the body member to be hung and retained in a substantially downward position;
(d) an aperture defined by the towel, the aperture adapted for insertion therethrough of a vehicle headrest without damaging the towel, wherein in an unfolded configuration for the towel the aperture is disposed adjacent or closer to the first end of the towel and provides for a quick attachment and quick detachment of the towel from the headrest and allows the towel to hang down from the vehicle headrest to cover a majority front area of a back member of a vehicle seat associated with the vehicle headrest and at least a portion of a top area of a seat member of the vehicle seat.
In Jones, note a towel capable of protecting a vehicle seat having a seat member and back member, the towel (200) including a body member (215, 220, 225) having a first end (top 
Regarding claim 17, note the means for securing can be chosen from a group comprising the following choices (a) through (e): (a) a snap assembly having a first female portion attached to the strap member and a second male portion attached to the body member; (b) a snap assembly having a first male portion attached to the strap member and a second female portion attached to the body member; (c) a button/buttonhole assembly having button member attached to the strap member and a buttonhole defined by the body member; (d) a button/buttonhole assembly having button member attached to the body member and a buttonhole defined by the strap member; or (e) a hook and loop fastening assembly having a first hook and/or loop portion disposed on the strap member and a second hook and/or loop potion disposed on the body member (if the means for retaining is the choice that includes a means for securing, which choice (d) above is not); wherein only one of the following choices is chosen from the means for securing.  Claim 17 carries not patentable weight with regards to claim 16, from which it depends, unless means for retaining choice (b) is chosen.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 18, as best understood with the above cited indefiniteness, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward (7000984).
Ward shows all claimed features of the instant invention with the exception of the specifically recited method for protecting steps.
In Ward, note a seat protector towel (10) having a towel (16) with a body member and means for retaining (14) the body member over at least a portion of a front area of a back member of a vehicle seat (12) and at least a portion of a top area of a seat member of the vehicle seat, wherein the means for retaining provides for quick securement and quick removal of the towel from the vehicle seat.
It would have been obvious, if not inherent, to one having ordinary skill in the pertinent art at the time of the instant invention to modify Ward by using his device to protect a vehicle seat, by the specifically recited method for protecting steps.  This modification provides a non-labor intensive, relatively inexpensive method for enhancing the cleanliness and durability of a vehicle seat.

Response to Amendment/Arguments
Applicant’s response filed March 16, 2022 has been fully considered.  Remaining issues are described above.  
A typographical error in the rejection of claims 1-4 under 35 USC 102, 2nd paragraph is noted in the Office action of November 16, 2021.  As such, a corrected new ground of rejection has been provided with regards to claims 1-4.
Regarding the rejection of claim 18, the rejection under 35 USC 112, 1st paragraph has been maintained.  Applicant argues that “even if the parent application doesn’t use the word ‘method’, the steps claimed in Claim 18 are described in the original disclosure, such that it is clear and readily apparent to one having skill in the art that by performing the steps claims in Claim 18 they would be performing a method for protecting a vehicle seat”.  See lines 10-14 on page 5 of the REMARKS.  Whether or not performing the steps claimed in claim 18 causes one to perform a method for protecting a vehicle seat is irrelevant to the fact that new matter has been added.  The originally filed specification, drawings, abstract or claims has no disclosure of a “method for protecting” or a series of steps to define that method.  A method for using an article is an invention that is patentably distinct from the article.  A series of steps, which when carried out in a defined sequence, renders a method or process of use.  The instant application does not support the claimed method or its series of steps.

Conclusion
This Office action has not been made final as it includes correction to the previous Office action, not necessitated by amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/March 29, 2022                              Primary Examiner, Art Unit 3636